          Case 1:16-cv-00560-VSB Document 211 Filed 08/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                         8/26/2021
DANIEL FORTE,                                             :
                                                          :
                                        Plaintiff,        :
                                                          :       16-CV-560 (VSB)
                      - against -                         :
                                                          :            ORDER
                                                          :
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiff’s letter dated August 21, 2021 requesting an extension of time

to file an opposition to Defendants’ summary judgment motion. Plaintiff’s application is

GRANTED. The parties are directed to file summary judgment oppositions and replies in

accordance with the following schedule:

        1. Opposition papers shall be filed no later than September 13, 2021.

        2. Reply papers, if any, shall be filed no later than September 24, 2021.

        While I note that “a prisoner has a right to be present when his legal mail is opened,”

Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003), Plaintiff has not made any showing to date

that any tampering of his legal mail, clearly marked as such, by prison officials has occurred, nor

has Plaintiff articulated and met the standard for a temporary restraining order. Therefore, I

make no finding with regard to Plaintiff’s legal mail.

        IT IS FURTHER ORDERED that the Clerk of Court is respectfully directed to mail a

copy of this Order to the pro se Plaintiff.
       Case 1:16-cv-00560-VSB Document 211 Filed 08/26/21 Page 2 of 2




SO ORDERED.

Dated: August 26, 2021
       New York, New York

                                       ______________________
                                       Vernon S. Broderick
                                       United States District Judge




                                        2
